Citation Nr: 1329345	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-35 335	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether an overpayment of $14,690.00 was properly created 
due to termination of non-service-connected disability 
pension benefits and special monthly pension benefits 
effective February 1, 2007, based on countable income 
exceeding the maximum annual pension rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & J.M.




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from separate administrative decisions 
issued in June 2008 by the Department of Veterans Affairs 
(VA) Pension Management Center (PMC) in Milwaukee, 
Wisconsin, which terminated the Veteran's non-service-
connected disability pension benefits and special monthly 
pension benefits effective February 1, 2007, based on 
countable income exceeding the maximum annual pension rate.  
The Veteran disagreed with this decision in June 2009.  He 
perfected a timely appeal in August 2010 and requested a 
Travel Board hearing.  A Travel Board hearing was held at 
the RO in September 2011 before an Acting Veterans Law Judge 
and a copy of the hearing transcript has been added to the 
record.  The Board notes that the Acting Veterans Law Judge 
who held the September 2011 hearing subsequently retired 
from the Board.

This matter also is on appeal from a November 2010 rating 
decision in which the RO in North Little Rock, Arkansas, 
determined that a January 2007 rating decision, which 
granted entitlement to non-service-connected disability 
pension benefits and special monthly pension benefits based 
on the need for aid and attendance effective August 7, 2006, 
was not the product of clear and unmistakable error (CUE) 
("CUE claim").  The Veteran disagreed with this decision in 
July 2011.

In November 2011, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  The Board directed that the 
RO/AMC issue a Statement of the Case (SOC) to the Veteran 
and his service representative on the CUE claim.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
RO/AMC promulgated an SOC on the Veteran's CUE claim in 
March 2013.  No appeal was perfected, however, and the 
November 2010 rating decision is now final.  Accordingly, 
the Veteran's CUE claim is no longer in appellate status.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 20.302, 20.1103 (2012). 

Although the Veteran currently lives within the jurisdiction 
of the RO in North Little Rock, Arkansas, because this 
appeal involves a pension claim, the PMC in Milwaukee, 
Wisconsin, retains jurisdiction.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED again to the RO/AMC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

The Veteran essentially contends that an overpayment of 
$14,690.00 was not properly created due to termination of 
non-service-connected disability pension benefits and 
special monthly pension benefits effective February 1, 2007, 
based on countable income exceeding the maximum annual 
pension rate.  The Veteran and his service representative 
specifically contend that, because he is blind in his left 
eye and has severely limited vision in his right eye, he was 
unable to read the letters sent to him by VA concerning the 
pension benefits that he was awarded and was not entitled to 
receive prior to February 1, 2007.  

In its November 2011 remand, the Board directed the RO/AMC 
to produce a written audit of the Veteran's pension account 
dated since August 7, 2006.  The Board specifically directed 
that this audit "indicate how the overpayment amount of 
$14,690.00 was calculated and should reflect, on a month-by-
month basis, the amounts actually paid to the Veteran, as 
well as the amounts properly due.  It should also address 
and reflect consideration of the medical expenses reported 
by the Veteran."  See Board remand dated November 17, 2011, 
at pp. 4.  

It appears that the development requested by the Board in 
its November 2011 remand concerning an audit of the 
Veteran's alleged overpayment of VA pension benefits was not 
accomplished.  There is an undated audit of payments paid 
and payments due to the Veteran for the time period between 
January 2006 and December 2008 located in the claims file 
subsequent to the Board's November 2011 remand.  This audit 
indicates that the Veteran was paid $19,068.00 during this 
time period but only due $4,378.00, creating an overpayment 
of $14,690.00 in benefits paid but not due to the Veteran 
during this time period.  

Following another review of the Veteran's claims file, the 
Board concludes that it still is not clear how the RO/AMC 
(or the PMC, as this case involves a pension claim) 
calculated the alleged overpayment of $14,690.00 in benefits 
paid but not due to the Veteran during this time period.  
Specifically, the Board notes there is little evidence in 
the claims file to support the determination (made either by 
the RO/AMC or the PMC) of the total amount of the Veteran's 
eligible medical expenses for the time period in question in 
this appeal.  A review of the Veteran's claims file shows 
that he provided multiple medical expense reports, to 
include VA Form 21-8416, "Medical Expense Report," and VA 
Form 21-0516-1, "Improved Pension Eligibility Verification 
Report (Veteran With No Children)," for each year between 
2007 and 2010.  There also is an undated piece of paper in 
the Veteran's claims file which contains photocopies of 
adding machine tape which purport to show multiple medical 
expenses added together to reach a total of $2,098.13 
although there is no indication in the claims file where 
these expenses came from or how VA personnel arrived at this 
figure for the Veteran's eligible medical expenses for the 
time period in question in this appeal.  There further is no 
indication in the undated audit in the Veteran's claims file 
that "consideration of the medical expenses reported by the 
Veteran" was given in determining the overpayment amount, as 
directed by the Board's November 2011 remand.  

Further confusing the issue of the Veteran's eligible 
medical expenses for the time period in question in this 
appeal is an explanation of the PMC's calculations regarding 
the Veteran's overpayment found in the August 2013 
Supplemental Statement of the Case (SSOC).  The PMC noted in 
the August 2013 SSOC that the Veteran's overpayment of 
$14,690.00 was for the time period between September 2006 to 
May 2008.  Two paragraphs later, the PMC noted that it 
considered the Veteran's eligible medical expenses "from the 
reported period of June 30, 2008, through June 30, 2009."  
There is no explanation in the August 2013 SSOC or elsewhere 
in the claims file, to include in any correspondence sent to 
the Veteran by the PMC, why an overpayment was created 
between September 2006 and May 2008 when the only eligible 
medical expenses were considered between June 2008 and June 
2009.

In summary, the Board remains confused as to how the RO/AMC 
or the PMC calculated the Veteran's overpayment of 
$14,690.00 and considered his eligible medical expenses for 
the time period in question in this appeal.  Accordingly, 
and as directed in the November 2011 remand, the Board finds 
that, on remand, the PMC again must produce a written paid 
and due statement of the Veteran's account dated since 
August 7, 2006, to include consideration of all eligible 
medical expenses that have been reported by the Veteran to 
VA for this time period.

As noted in the Introduction, the Acting Veterans Law Judge 
who conducted the Veteran's Travel Board hearing at the RO 
in September 2011 subsequently retired from the Board.  The 
Veteran is entitled to another Board hearing before a 
different Veterans Law Judge if he so desires.  See 
generally 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 
(2012).  Because this claim is being remanded for additional 
development, and in the interest of conserving VA's limited 
resources, on remand, the RO/AMC should contact the Veteran 
and/or his service representative and ask him if he wants 
another Board hearing before a different Veterans Law Judge.  
The Veteran is advised that requesting another Board hearing 
could result in further delays in the adjudication of his 
claim.

The Board finally notes that the record evidence indicates 
that the Veteran is blind in his left eye and has severely 
limited vision in his right eye.  As noted above, the 
Veteran's service representative has contended during the 
pendency of this appeal that the Veteran is unable to read 
the correspondence sent to him by VA due to his vision 
disability.  Accordingly, any correspondence sent to the 
Veteran by VA as part of this remand should account for his 
vision disability, to the extent possible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The PMC should produce a written paid 
and due statement of the Veteran's pension 
account dated since August 7, 2006.  This 
audit should indicate how the overpayment 
of $14,690.00 was calculated and should 
reflect, on a month-by-month basis, the 
amounts actually paid to the Veteran as 
well as the amounts properly due.  This 
audit also should indicate how the 
Veteran's eligible medical expenses for 
this time period were calculated and how 
they reduced any overpayment that was 
created.  A copy of this audit should be 
sent to the Veteran and his service 
representative.  Because of the Veteran's 
vision disability, any audit sent to him 
should be printed in large type, if 
possible.  A copy of any audit also should 
be included in the claims file.

2.  The RO/AMC should contact the Veteran 
and/or his service representative and 
inform him that the Veterans Law Judge who 
conducted his Travel Board hearing at the 
RO in North Little Rock, Arkansas, in 
September 2011 subsequently retired from 
the Board and he is entitled to another 
Board hearing before a different Veterans 
Law Judge if he so desires.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.707 (2012).  Advise the Veteran that 
requesting another Board hearing could 
result in further delays in the 
adjudication of his claim.  Because of the 
Veteran's vision disability, any letter 
sent to him should be printed in large 
type, if possible.  A copy of any letter 
sent to the Veteran, and any reply, to 
include a request for a new Board hearing, 
should be included in the claims file.

3.  Review all evidence received since the 
last prior adjudication and readjudicate 
the Veteran's claim.  If the determination 
remains unfavorable to the Veteran, then 
issue a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his service representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

